IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-40400
                        Conference Calendar
                         __________________


TYRONE HALL,

                                     Plaintiff-Appellant,

versus

ROGER D. ADAIR, CO3; DAVID C. BROWN, CO3;
RICHARD L. JACKSON, JR., Sergeant,

                                     Defendants-Appellees.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:94-CV-524
                         - - - - - - - - - -
                            (October 18, 1995)
Before POLITZ, Chief Judge, and REAVLEY and SMITH, Circuit Judges.

PER CURIAM:*

     In four sparse paragraphs, Tyrone Hall requests this court

to appoint counsel because Hall is a layman, asks for a new trial

with a jury, makes generalized allegations concerning his

confinement unrelated to the specific allegations of his lawsuit,

and conclusionally states that the defendants violated the law.

"Although we liberally construe briefs of pro se litigants and

apply less stringent standards to parties proceeding pro se than

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                            No. 95-40400
                                 -2-

to parties represented by counsel, pro se parties must still

brief the issues and reasonably comply with the standards of

[Fed. R. App. P.] 28."    Grant v. Cuellar, 59 F.3d 523, 524 (5th

Cir. 1995) (footnote omitted).    Hall's brief does not reasonably

comply with Rule 28, and it does not contain argument challenging

the district court's final judgment.    See Rule 28(a).

     To the extent that Hall attempts to raise issues and argue

them in his reply brief, the arguments come too late.      See Yohey

v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).   Hall cannot raise

an issue for the first time in his reply brief, but he may

respond to arguments raised in the appellees' brief.      See

Stephens v. C.I.T. Group/Equip. Fin., Inc., 955 F.2d 1023, 1026

(5th Cir. 1992).

     Because Hall fails to present arguments in his original

brief, his appeal is dismissed for failure to prosecute.        See

Grant, 59 F.3d at 525 n.7; 5th Cir. R. 42.3.2.

     We caution Hall that any additional frivolous or wholly

insufficient appeals filed by him or on his behalf will invite

the imposition of sanctions.    To avoid sanctions, Hall is further

cautioned to review all pending appeals to ensure that they do

not raise arguments that are frivolous because they have been

previously decided by this court.

     DISMISSED.    ADMONITION ISSUED.